DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 6/15/2022. Claims 1-8, 10-17 and 19-22 have been amended. Claims 9 and 18 have been canceled previously. Therefore, claims 1-8, 10-17 and 19-22 are pending in this office action, of which claims 1, 10 and 19 are independent claims. 

Response to Arguments
Applicant’s arguments, pages 10-14, filed 6/15/2022, with respect to the rejection(s) of claims 1-8, 10-17, and 19-22 under 35 USC 103 have been fully considered. Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al., US 20150178171 A1 (hereinafter “Bish) and in view of Arora et al., US 7251669 B1 (hereinafter “Arora”).

As to claims 1, 10 and 19,
Bish teaches a non-transitory computer readable storage medium having instructions stored thereon for performing data lineage based multi-data store recovery (Bish teaches in para 0044 a disaster recovery scenario data storage system), the instructions, when executed by one or more hardware-implemented processors of a data recovery system, configured to direct the data recovery system to:
identify that a first version of a first table of a plurality of tables comprises a corrupt version of first data (Bish, para 0041, if a file is corrupted and the corrupted version of the file is backed up, then it will render the backup of the file worthless, and the file will require multiple other backups to be accessible to ensure the file can be restored to a working version with para 0042 the system can save the file in any data source including database. See also para 0051-0052);
identify a prior version of the first table that comprises a correct version of the first data (Bish, para 0042, allows a customer the ability to roll back to a version of the file as it existed up to the write that caused the file to be corrupted);
restore the first data using the correct version of the first data stored in the prior version of the first table (Bish, para 0042, allows a customer the ability to roll back to a version of the file as it existed up to the write that caused the file to be corrupted);
identify, based at least in part on a review of data lineage for the plurality of tables, a set of second tables that descend from the first table and include respective sets of second data (Bish, para 0042, provides a software-based tool for handling individual changes performed to a data set (for example, a file) over a period of time; (vi) allows a customer the ability to roll back (i.e., corresponds to descending data that allows to roll back) to a version of the file as it existed up to the write that caused the file to be corrupted (i.e., stems from the first data); (vii) tracks and maintains individual changes to files in the order they were made on a delayed mirror copy of the file and saves off these changes for a period of time (that is, the system can save the file in any data source (for example database, txt file, a journal in the file system), and the system needs to save the incremental changes so that the system will know all of the changes applied to the file for uncorrupted backups and/or source files. See also para 0051), 
identify, concurrently for the set of second tables, respective prior versions of the set of second tables that comprise correct version of the first data, (Bish teaches in para 0041, the file will require multiple other backups to be accessible to ensure the file can be restored to a working version. With para 0043, in common practice for CDP (concurrent data protection), the batch window is eight (8) hours. This would give the customer an eight (8) hour window to discover and repair the corrupted file(s) before having the corrupted file(s) copied to the backup system),
restore the respective sets of second data concurrently using the correct versions of the respective sets of second data stored in the respective prior versions of the set of second tables (Bish teaches in para 0041 and 0054 most recent uncorrupted update is found to be used for data restoration with para 0043, A "batch window" is the maximum time allowed for detection of, and restoration from, data corruption. For example, in common practice for CDP (concurrent data protection), the batch window is eight (8) hours. This would give the customer an eight (8) hour window to discover and repair the corrupted file(s) before having the corrupted file(s) copied to the backup system).
	Bish teaches the invention as claimed above, Bish does not explicitly teach wherein the respective prior versions of at least two of the set of second tables have different creation times.
	However, Arora teaches the respective prior versions of at least two of the set of second tables have different creation times (Arora, col. 7 lines 17-24 and table 7-9, In addition to data tables 210-230, DBMS 200 may also include metadata tables 240-242 that store information corresponding to tables that are versioned. For example, version metadata table 240 may store information corresponding to versions of a versioned base table. An exemplary version metadata table 240 at timestamp 0x0008 is shown below in Table 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bish by adding the version metadata table that may store information corresponding to versions of a versioned base table with various parameters of the tables in order to resolve conflict as taught by Arora. 

As to claims 2, 11 and 20,
The combination of Bish and Arora teaches a first respective table of the set of second tables descends from a second respective table of the set of second tables and wherein the instructions for identifying the set of second tables are configured to direct the data recovery system to: 
identify, a first subset of the set of second tables, the first subset of the set of second tables descending directly from the first table (Bish, para 0042, if a file is determined to be corrupted, a software tool will be able to restore changes made to the file by using the delayed mirror copy to roll the changes on the mirror up to the point of corruption (i.e., second table); and/or (x) the delayed mirror copy is used to restore an original file to its previous state (i.e., first table) as it existed immediately prior to the corruption); and  
identify, a second subset of the set of second tables, the second subset of the set of second tables descending from the first subset of the set of second tables (Bish, para 0042, if a file is determined to be corrupted, a software tool will be able to restore changes made to the file by using the delayed mirror copy to roll the changes on the mirror up to the point of corruption (i.e., second table); and/or (x) the delayed mirror copy is used to restore an original file to its previous state (i.e., first table) as it existed immediately prior to the corruption). 

As to claims 3 and 12,
The combination of Bish and Arora teaches the respective sets of second data are copied, derived, or transformed from the corrupt version of the first data (Bish teaches in para 0041, 0045 backup file system is copy of the source file system).
18Docket No. 602.0005
As to claims 4 and 13,
The combination of Bish and Arora teaches wherein the instructions further direct the data recovery system to: identify a most recent version of the prior version of the first table before the correct version of the first data is corrupted, wherein the most recent version of the prior version of the first table includes the correct version of the first data (Bish teaches in para 0051-0052 system creates plurality recovery copies to determine the uncorrupted version of the file and most recent uncorrupted update is found to be used for data restoration. The order of examining the mirror versions, for the purpose of determining where the corruption exists). 

As to claims 5 and 14,
Bish The combination of Bish and Arora teaches the instructions further direct the data recovery system to: identify a most recent version of the respective prior versions of the set of second tables before the correct version of the first data is corrupted, wherein the most Page 3 of 14Application. No. 14/988,307PATENT Amendment dated June 15, 2022 Reply to Office Action dated March 16, 2022 recent version of the respective prior versions of the set of second tables include the correct versions of the respective sets of second data (Bish teaches in para 0040: where select uncorrupted copy sub-mod 373 determines the most up-to-date incremental mirror version that is not corrupted.  This uncorrupted, and most up-to-date, incremental mirror version is saved and sometimes referred to as the golden recovery data set).
As to claims 6 and 15,
The combination of Bish and Arora teaches wherein the instructions for identifying the set of second tables are further configured to direct the data recovery system to: identify the set of second tables responsive to determining that the first table of the plurality of tables comprises the corrupt version of the first data (Bish teaches in para 0052 upon notification that corruption has been observed, file system uses the updates of journal from backup system to make recovery copies and iterations continue until an uncorrupted recovery copy found). 

As to claims 7 and 16,
The combination of Bish and Arora teaches wherein the instructions further direct the data recovery system to: receive a user input identifying that the first table of the plurality of tables comprises the corrupt version of the first data (Bish teaches in para 0040 corruption can be determined by a user when inspecting the file). 
As to claims 8 and 17,
The combination of Bish and Arora teaches where the instructions further direct the data recovery system to: identify the respective prior versions of the set of second tables based on the prior version of the first table that comprises the correct version of the first data (Bish teaches in para 0055 golden recovery file which is most recent uncorrupted file is identified include the correct version of first data).
As to claim 21,
The combination of Bish and Arora teaches the program instructions are configured to cause the data recovery system to: identify a most recent version of the prior version of the first table before the correct version of the first data is corrupted, wherein the most recent version of the prior version of the first table includes the correct version of the first data (Bish teaches in para 0052 recovery copies are created and the order of examining the mirror versions to determine where the corruption exists. Thus prior to the corruption first data includes correct version of data).  
As to claim 22,
The combination of Bish and Arora teaches the program instructions further direct the data recovery system to: identify a most recent version of the respective prior versions of the set of second tables before the correct version of the first data is corrupted, wherein the most recent version of the respective prior versions of the set of second tables include the correct versions of the respective sets of second data (Bish teaches in para 0053 the uncorrupted recovery copy that is created using journals that is stored in the backup system and used as a basis for returning the source to an uncorrupted state).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Mandagere et al.  (US 20110296237 A1) discloses embodiments of the invention relate to selecting a data restore point with an optimal recovery time and recovery point. An exemplary embodiment includes generating a problem search criterion for an entity with corrupted data. Dependencies relied on by the entity to function are determined. At least one event signature match is found that comprises information for an event being logged in a event log, and is associated with the dependencies. At least one data restore point created prior to an occurrence of a particular event in the at least one event signature match is selected. The particular event having caused the data to be corrupted. The at least one data restore point is selected to restore data to a storage system with the corrupted data.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8/25/2022

/NARGIS SULTANA/Examiner, Art Unit 2164